Case 6:20-cv-00986-MJJ-CBW Document9 Filed 08/25/20 Page 1 of 2 PagelD #: 3060

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

TURBINE POWERED TECHNOLOGY, LLC CIVIL ACTION NO.: 6:20-cv-00986
VERSUS HONORABLE: MICHAEL JUNEAU

DAVID CROWE, KENNETH BRACCIO, MAGISTRATE: CAROL WHITEHURST

DANIEL FOLEY, GEORGE JACKSON,

KENT ELLSWORTH, ARIZONA TURBINE

TECHNOLOGY, LLC, ARIZONA TURBINE

TECHNOLOGY, INC., ADVANCED TURBINE

SERVICES, LLC & TURBINE INTEGRATED

POWER SYSTEMS, LLC

KEKE EEKEKKEEKKEEKREKKEK ERK KEKE KEKE KEEK KR EKER EK REE EK KEKE KEEK KEK KE KEE K KEKE HEHE KER EKH EKER EK KEKE KEE E
MOTION TO REMAND ON BEHALF OF PLAINTIFF, TURBINE POWERED

TECHNOLOGY, LLC AND FOR ATTORNEY’S FEES AND COSTS

 

 

NOW INTO COURT, through undersigned counsel, comes plaintiff, Turbine
Powered Technology, LLC (TPT), who, pursuant to 28 USC § 1447(c) and § 1454(d)
hereby moves this Court to remand the above captioned case to the 16 Judicial District
Court for the Parish of St. Mary, State of Louisiana.

This Honorable Court lacks jurisdiction as the underlying state court action does
not present any question of federal law under 28 USC § 1441(c) and the defendants have
improperly claimed a copyright action. Moreover, defendants’ removal is untimely under
28 USC § 1446, and improvident as this is the third time the case has been removed and
there has been no factual change which would allow such multiple removals.

WHEREFORE, plaintiff, TPT, prays that the foregoing Motion to Remand be
granted, that the above captioned civil action be remanded to the 16 Judicial District
Court for the Parish of St. Mary, State of Louisiana, and that plaintiff be awarded

attorney’s fees and costs as allowed by law.
Case 6:20-cv-00986-MJJ-CBW Document9 Filed 08/25/20 Page 2 of 2 PagelD #: 3061

Respectfully submitted:
THE PANAGIOTIS FIRM

s/D.C. Panagiotis

 

D.C. PANAGIOTIS (#15032)
1540 W. Pinhook Rd.
Lafayette, LA 70503

(337) 264-1516
dan@panalaw.com
Counsel for TPT

CERTIFICATE OF SERVICE

I hereby certify that on the 25t day of August, 2020, a copy of the foregoing was
filed electronically with the Clerk of court using the CM/ECF system.

s/D.C. Panagiotis

 

D.C. PANAGIOTIS
